Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Response to Election/Restriction filed on 07/25/2022.

Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in the reply filed on 07/25/2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Appropriate correction is required.
Claim Objections
Claims 3 and 9 are objected to because of the following informalities:  	Regarding Claim 3, in line 5, “a first inductor” should read as “the inductor” as claimed in claim 1.  	Regarding Claim 9, in line 3, “a second inductor” should read as “the second inductor” as previously claimed in claim 8.	Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Patent Application Publication US 2019/0172379 A1, hereinafter “Park”)  in view of Wang et al. (US Patent Application Publication US 2012/0062189 A1, hereinafter “Wang”).	Regarding claim 1, Park discloses (see Fig. 2, Fig. 3, Fig. 5) a DC-DC converter (see Fig. 5, 140), comprising: a converter comprising an inductor (L2) and a plurality of transistors (M3, M4, PSM3, PSM4) and configured to convert an input voltage (VIN) into a power voltage (ELVSS) and output the power voltage to an output terminal (terminal of ELVSS); and a controller (145) configured to change a slew rate of an inductor voltage in response to a mode select signal (CMD), wherein the slew rate of the inductor voltage is a rate of change of the inductor voltage per unit time (see [0127] “the third and fourth transistors M3 and M4 may operate only in the normal mode, and the third and fourth power saving transistors PSM3 and PSM4 may be operated in both of the normal mode and the power saving mode.” And [0122] “The third power saving transistor PSM3 may have a size smaller than that of the third transistor M3.” And [0125] “The fourth power saving transistor PSM4 may have a size smaller than that of the fourth transistor M4.” When operating in normal mode, M3 and M4 are operated, which are larger than PSM3 and PSM4 and thus are slower in turning on and off – which results in a slower voltage change at node N2, hence a lower inductor voltage slew rate. On the other hand, when operating in power saving mode, PSM3 and PSM4 are operated, which are smaller than M3 and M4 and thus are faster in turning on and off – which results in a faster voltage change at node N2, hence a higher inductor voltage slew rate. Mode select signal CMD dictates the operation mode: Normal Mode or Power Saving Mode).	Park does not disclose an input current sensor configured to sense an input current of the converter, and wherein the mode select signal is in response to the input current of the converter and a preset reference current.	However, Wang teaches (see Fig. 5) a DC-DC converter comprising: an input current sensor (14) configured to sense an input current (Iin) of the converter (11), and wherein the mode select signal (signal output from 1121 to 1122) is in response to the input current of the converter and a preset reference current (Vref2).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the DC-DC converter of Park to include an input current sensor configured to sense an input current of the converter, and wherein the mode select signal is in response to the input current of the converter and a preset reference current, as taught by Wang, because it can help determine the proper operation mode by utilizing the input current rather than the output/load current which can help reduce the circuit area and pathing required for current sensing (see [0007]-[0008] of Wang).
	Regarding claim 2, Park discloses (see Fig. 5) wherein the controller sets the slew rate of the inductor voltage as a reference slew rate when in the Normal Mode (in the normal mode, the larger transistors M3 and M4 are operated, which has the standard slew rate at node N2), and changes the slew rate of the inductor voltage to a slew rate higher than the reference slew rate when in the Power Saving Mode (in the Power Saving Mode, the smaller transistors PSM3 and PSM4 are operated, which have a faster turn-on, turn-off rate, thus a higher slew rate than the standard slew rate is shown at node N2).	Park does not disclose wherein the Normal Mode is selected when the sensed input current of the converter is higher than the preset reference current, and the Power Saving Mode is selected when he input current of the converter is lower than the preset reference current.
	However, Wang teaches (see Fig. 5) wherein the Normal Mode (normal operating mode where V1, i.e. 12V is selected) is selected when the sensed input current of the converter is higher than the preset reference current (by comparator 1121, when Iin is higher than Vref2,  V1 is selected), and the Power Saving Mode (light load condition where V2, i.e. 8V is selected) is selected when he input current of the converter is lower than the preset reference current (see [0028] “When the load circuit is in light load condition, i.e., the output current is low, the input current Iin will correspondingly drop”, thus when Iin drops below Vref2, V2 is selected).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the DC-DC converter of Park wherein the Normal Mode is selected when the sensed input current of the converter is higher than the preset reference current, and the Power Saving Mode is selected when he input current of the converter is lower than the preset reference current, as taught by Wang, because it can help determine the proper operation mode by utilizing the input current rather than the output/load current which can help reduce the circuit area and pathing required for current sensing (see [0007]-[0008] of Wang).
	Regarding claim 3, Park discloses (see Fig. 2, Fig. 3, Fig. 5) wherein the converter comprises (see Fig. 5): a first transistor (M3) coupled between an input terminal (terminal of VIN), to which the input voltage is applied, and a first node (N2); a first inductor (L2) coupled between the first node and ground (ground); and a second transistor (M4) coupled between the first node and the output terminal (terminal of ELVSS).

	Regarding claim 7, Park discloses (see Fig. 2, Fig. 3, Fig. 5) wherein the controller alternately turns on the first transistor and the second transistor (see Fig. 6A, M3 and M4 are turned on and off alternately).

	Regarding claim 8, Park discloses (see Fig. 2, Fig. 3, Fig. 5) further comprising: another converter (see Fig. 2 and Fig. 3, 120), including a second inductor (L1) and a second plurality of transistors (M1, M2, PSM1, PSM2), and configured to convert the input voltage into another power voltage (ELVDD) and output the other power voltage to another output terminal (terminal of ELVDD).

	Regarding claim 9, Park discloses (see Fig. 2, Fig. 3, Fig. 5) wherein the other converter comprises: a second inductor (L1) coupled between an input terminal (terminal of VIN) to which the input voltage is applied and a second node (N1); a third transistor (M1) coupled between the second node and ground (ground); and a fourth transistor (M2) coupled between the second node (N1) and the other output terminal (terminal of ELVDD).

	Regarding claim 10, Park discloses (see Fig. 2, Fig. 3, Fig. 5) wherein the power voltage is a negative voltage (see Fig. 5, 140 is an inverting buck-boost converter – ELVSS is a negative voltage, see [0075] “the second power voltage ELVSS may be a negative voltage”) and the other power voltage is a positive voltage (see Fig. 3, 120 is a boost converter – ELVDD is a positive voltage, see [0075] “the first power voltage ELVDD may be a positive voltage”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wang, and further in view of Akiyama et al. (US Patent Application Publication US 2021/0258004 A1, hereinafter “Akiyama”).
	Regarding claim 4, Park does not disclose wherein the converter further comprises: a plurality of first switch transistors coupled in parallel to a gate electrode of the first transistor; and a plurality of second switch transistors coupled in parallel to a gate electrode of the second transistor.	However, Akiyama teaches (see Fig. 10) wherein the converter (71) further comprises: a plurality of first switch transistors (72, 73, 74 of 10) coupled in parallel to a gate electrode of the first transistor (gate of 5); and a plurality of second switch transistors (72, 73, 74 of 13) coupled in parallel to a gate electrode of the second transistor (gate of 6).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the DC-DC converter of Park wherein the converter further comprises: a plurality of first switch transistors coupled in parallel to a gate electrode of the first transistor; and a plurality of second switch transistors coupled in parallel to a gate electrode of the second transistor, as taught by Akiyama, because it can help implement slew rate control with reduced conduction losses and surge protection.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  		Regarding Claim 5, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein: when the sensed input current of the converter is higher than the preset reference current, the controller supplies a first gate control signal to the gate electrode of the first transistor through one of the plurality of first switch transistors, and when the sensed input current of the converter is lower than the preset reference current, the controller supplies the first gate control signal to the gate electrode of the first transistor through at least two of the plurality of first switch transistors”.	Regarding Claim 6, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein: when the sensed input current of the converter is higher than the preset reference current, the controller supplies a second gate control signal to the gate electrode of the second transistor through one of the plurality of second switch transistors, and when the sensed input current of the converter is lower than the preset reference current, the controller supplies the second gate control signal to the gate electrode of the second transistor through at least two of the plurality of second switch transistors.”.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication 2013/0234778 A1 discloses a switch drive circuit with controllable gate resistance.	US Patent Application Publication 2014/0118413 A1 discloses a DC-DC converter with controllable turn-on resistance.	US Patent Application Publication 2017/0019196 A1 discloses a DC-DC converter with controllable slew rate based on transistor current.	US Patent Application Publication 2018/0131364 A1 discloses a switch drive circuit with adaptive gate resistance to load current.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            



/JYE-JUNE LEE/Examiner, Art Unit 2838